DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 1/19/21, Applicant, on 4/16/21, amended claims 1, 6, 8, 13, and 15. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No Information Disclosure Statement has been filed in regard to this application. As such, no IDS has yet been considered for this application. 

Response to Amendment
Applicant’s amendments are acknowledged.
The objections to the drawings have been withdrawn in light of Applicant’s amendments to the specification.
The 35 USC 101 rejections of claims 1-20 regarding abstract ideas are maintained in light of Applicant’s amendments and explanations.
The 35 USC § 102 rejections of claims 1-20 are maintained in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 8-14 are directed towards a process, and claims 1-7 and 15-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “obtain… a golden set that includes data regarding non-silent sufferers, which are customers of an entity who have provided negative ratings of their customer experience with the entity and are classified as sufferers, which are customers that had one or more bad customer experiences (BCEs) with the entity that likely caused lesser or terminated customer relationships with the entity,” “obtain… an unlabeled set that includes data regarding unclassified customers of the entity who have not provided negative ratings of their customer experience with the entity,” “based on similarity to the non-silent sufferers, identify… a silent- suffering subset of the data regarding customers of the unlabeled set as silent sufferers, which are customers of the entity who have not provided negative ratings of their customer experience with the entity, but are likely to have had one or more BCEs with the entity that likely caused a lesser or terminated customer relationship with the entity,” “report… the customers of the identified silent-suffering subset as silent sufferers,” and “initiate actions… by the entity toward the silent sufferers of the identified silent-suffering subset to improve the customer experience of the identified silent sufferers.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A system configured to facilitate identification of silent sufferers of a customer dataset, the system comprising: one or more hardware processors configured by machine-readable instructions to…  obtain by a golden set module… obtain by an unlabeled module… identify by a silent-sufferer identification module… report by a reporting module… initiate actions by an initiation module” (computer processor and memory with computer instructions). Additionally, independent claims 8 and 15 recite further additional elements: “A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method that facilitates identification of silent sufferers of a customer dataset, the method comprising… obtain by a golden set module… obtain by an unlabeled module… identify by a silent-sufferer identification module… report by a reporting module… initiate actions by an initiation module,” (computer processor and memory with computer instructions). 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0014]-[0015] and [0047]-[0052]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A system configured to facilitate identification of silent sufferers of a customer dataset, the system comprising: one or more hardware processors configured by machine-readable instructions to…  obtain by a golden set module… obtain by an unlabeled module… identify by a silent-sufferer identification module… report by a reporting module… initiate actions by an initiation module” (computer processor and memory with computer instructions). Additionally, independent claims 8 and 15 recite further additional “A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method that facilitates identification of silent sufferers of a customer dataset, the method comprising… obtain by a golden set module… obtain by an unlabeled module… identify by a silent-sufferer identification module… report by a reporting module… initiate actions by an initiation module,” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claim 8 recites a method that contains substantially similar subject matter as claim 1 and is rejected for the same reasons put forth above in regard to claim 1.
Claims 2-7, 9-14, and 16-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-7, 9-14, and 16-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-7, 9-14, and 16-20 do not recite any additional elements that are not part of the above identified abstract idea.
Regarding claims 1-7 and 15-20, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract 
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention
Claims 1-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2016/0170996 to Frank et al. (hereafter referred to as Frank).
As per claim 1, Frank teaches:
A system configured to facilitate identification of silent sufferers of a customer dataset, the system comprising: one or more hardware processors configured by machine-readable instructions to: (Paragraph Number [3857] and FIG. 157 illustrates a system configured to learn a bias model based on measurements of affective response.  The system includes at least the following modules: sample generator 705, and bias model learner 710.  The embodiment illustrated in FIG. 157, like other systems described in this disclosure, may be realized via a computer, such as the computer 400, which includes at least a memory 402 and a processor 401.  The memory 402 stores computer executable modules described below, and the processor 401 executes the computer executable modules stored in the memory 402).
obtain by a golden set module, a golden set that includes data regarding non-silent sufferers, which are customers of an entity who have provided negative ratings of their customer experience with the entity and are classified as sufferers (Paragraph Number [0247] teaches a score, ranking, and/or function parameters are computed based on measurements of affective response, it means that the score, ranking, and/or function parameters have their value set based on the measurements and possibly other measurements of affective response and/or other types of data.  For example, a score computed based on a measurement of affective response may also be computed based on other data that is used to set the value of the score (e.g., a manual rating, data derived from semantic analysis of a communication, and/or a demographic statistic of a user).  
which are customers that had one or more bad customer experiences (BCEs) with the entity that likely caused lesser or terminated customer relationships with the entity (Paragraph Number [2453] teaches whether a measurement is to be considered positive or negative may be determined with reference to a baseline (e.g., a value determined based on previous measurements to a similar situation and/or experience the user may be having).  Thus, if the measurement indicates a value that is above the baseline, e.g., happier than the baseline, it may be considered positive, and if lower it may be considered negative). Paragraph Number [2705] the label may indicate a level of interest and/or whether the response can be classified as positive or negative (e.g., "like" or "dislike").  In another example, a label may be a value between 0 and 10 indicating a level of how much an experience was successful from a user's perspective (as expressed by the user's affective response). (See also Paragraph Number [3044])).
obtain by an unlabeled module, an unlabeled set that includes data regarding unclassified customers of the entity who have not provided negative ratings of their customer experience with the entity; (Paragraph Number [2623] teaches measurements of affective response of a user may provide information about what experience the user is 
based on similarity to the non-silent sufferers, identify by a silent-sufferer identification module, a silent- suffering subset of the data regarding customers of the unlabeled set as silent sufferers (Paragraph Number [2890] teaches determine the significance level for a hypothesis based on a ratio between a first set of values comprising the first value corresponding to each of the measurements, and a second set of values comprising the second value corresponding to each of the measurements. The greater the value of the ratio, the more the score will indicate that the hypothesis is true and that the measurements of the users represent a positive affective response to the experience.  However, if the measurements were not positive, it is likely that the ratio 
which are customers of the entity who have not provided negative ratings of their customer experience with the entity, but are likely to have had one or more BCEs with the entity that likely caused a lesser or terminated customer relationship with the entity (Paragraph Number [3629] teaches the machine learning-based trainer 286 utilizes the measurements of the at least ten users to train a model for a predictor that is configured to predict a value of affective response of a user based on an input indicative of a time, in the periodic unit of time, during which the user had the experience (See also Paragraph Numbers [2701] and [3517])).
report by a reporting module, the customers of the identified silent-suffering subset as silent sufferers (Paragraph Number [2981] teaches the alert module 184 may be utilized to issue notifications when a score computed for the experience indicates that people who recently had the experience did not enjoy it (when it was previously enjoyed), which may serve as warning that something is wrong with the experience.  Such notifications may be useful for various applications such as selecting what clubs, parties, and/or stores to go to, based on measurements of affective response of people that are there (or have recently been there)).
and initiate actions by an initiation module, by the entity toward the silent sufferers of the identified silent-suffering subset to improve the customer experience of the identified silent sufferers. (Paragraph Number [2981] teaches the alert module 184 
As per claim 8, claim 8 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 15, Frank teaches:
A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method that facilitates identification of silent sufferers of a customer dataset, the method comprising (Paragraph Number [3857] and FIG. 157 illustrates a system configured to learn a bias model based on measurements of affective response.  The system includes at least the following modules: sample generator 705, and bias model learner 710.  The embodiment illustrated in FIG. 157, like other systems described in this disclosure, may be realized via a computer, such as the computer 400, which includes at least a memory 402 and a processor 401.  The memory 402 stores computer executable modules described below, and the processor 401 executes the computer executable modules stored in the memory 402).

As per claims 2, 9, and 16, Frank teaches each of the limitations of claims 1, 8, and 15. 
In addition, Frank teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: obtain of a set of data regarding customers of the entity (Paragraph Number [0247] teaches a score, ranking, and/or function parameters are computed based on measurements of affective response, it means that the score, ranking, and/or function parameters have their value set based on the measurements and possibly other measurements of affective response and/or other types of data.  For example, a score computed based on a measurement of affective response may also be computed based on other data that is used to set the value of the score (e.g., a manual rating, data derived from semantic analysis of a communication, and/or a demographic statistic of a user).  Additionally, computing the score may be based on a value computed from a previous measurement of the user (e.g., a baseline affective response value described further below). Paragraph Number [0302] teaches the crowd-based results generated in some embodiments described in this disclosure may be personalized results.  That is, the same set of measurements of affective response may be used to generate, for different users, scores, rankings, alerts, and/or function parameters that are different.  The personalization module 130 is utilized in order to generate personalized crowd-based results).
identify a negative-rating/BCE subset of the data regarding customers of the entity as customers of the entity who have provided negative ratings of their customer experience with the entity and that are likely to be sufferers (Paragraph Number [2453] teaches whether a measurement is to be considered positive or negative may be determined with reference to a baseline (e.g., a value determined based on previous measurements to a similar situation and/or experience the user may be having).  Thus, if the measurement indicates a value that is above the baseline, e.g., happier than the baseline, it may be considered positive, and if lower it may be considered negative). Paragraph Number [2705] the label may indicate a level of interest and/or whether the response can be classified as positive or negative (e.g., "like" or "dislike").  In another example, a label may be a value between 0 and 10 indicating a level of how much an experience was successful from a user's perspective (as expressed by the user's affective response). (See also Paragraph Number [3044])).
provide the negative-rating/BCE subset as the golden set (Paragraph Number [2623] teaches measurements of affective response of a user may provide information about what experience the user is having.  The measurements of affective response may provide a time series of values, which may include certain patterns that can be compared with previously recorded patterns corresponding to known experiences. 2629 Paragraph Number [1393] teaches the function learning module 280 is configured to receive the prior measurements 656 and the subsequent measurements 657, and to utilize them in order to learn an aftereffect function. Paragraph Number [1410] teaches the personalization module 130 may be utilized to learn personalized aftereffect functions for different users by utilizing profiles of the different users.  Given a profile of a certain 
As per claims 3, 10, and 17, Frank teaches each of the limitations of claims 1 and 2, 8 and 9, and 15 and 16. 
In addition, Frank teaches:
wherein the identifying a negative-rating/BCE subset includes implementation of a rule-based system to inference a causal connection between one or more BCEs of a customer with lesser or terminated customer relationships with the entity. (Paragraph Number [0247] teaches a score, ranking, and/or function parameters are computed based on measurements of affective response, it means that the score, ranking, and/or function parameters have their value set based on the measurements and possibly other measurements of affective response and/or other types of data.  For example, a score computed based on a measurement of affective response may also be computed based on other data that is used to set the value of the score (e.g., a manual rating, data derived from semantic analysis of a communication, and/or a demographic statistic of a user).  Additionally, computing the score may be based on a value computed from a previous measurement of the user (e.g., a baseline affective response value described further below). Paragraph Number [0302] teaches the crowd-based results generated in some embodiments described in this disclosure may be personalized results.  That is, the same 
As per claims 4, 11, and 18, Frank teaches each of the limitations of claims 1, 8, and 15. 
In addition, Frank teaches:
wherein the identifying a silent-suffering subset includes determining similarity between customers of the unlabeled set to the non-silent sufferers is determined by comparing the customers of the unlabeled set and some portion of the non-silent sufferers of the golden set (Paragraph Number [2890] teaches determine the significance level for a hypothesis based on a ratio between a first set of values comprising the first value corresponding to each of the measurements, and a second set of values comprising the second value corresponding to each of the measurements. The greater the value of the ratio, the more the score will indicate that the hypothesis is true and that the measurements of the users represent a positive affective response to the experience.  However, if the measurements were not positive, it is likely that the ratio will be negative and/or small, representing that the hypothesis should be rejected in favor of a competing hypothesis that states that the users had a non-positive affective response to the experience.  Optionally, a score computed based on the ratio is proportional to the logarithm of the ratio).
wherein the identifying a silent-suffering subset includes, based on the determined similarity, identifying the customers of the unlabeled set as most similar to the non-silent sufferers when their similarity exceeds a similarity threshold (Paragraph Number [2972] 
As per claims 5, 12, and 19, Frank teaches each of the limitations of claims 1, 8, and 15. 
In addition, Frank teaches:
wherein the identifying a silent-suffering subset includes merging a portion of the non-silent customers from the golden set into a mix set with the customers of the unlabeled set (Paragraph Number [1410] teaches the personalization module 130 may be utilized to learn personalized aftereffect functions for different users by utilizing profiles of the different users.  Given a profile of a certain user, the personalization module 130 may generate an output indicative of similarities between the profile of the certain user and the profiles from among the profiles 504 of the at least ten users.  Utilizing this output, the function learning module 280 may select and/or weight measurements from among the prior measurements 656 and the subsequent measurements 657, in order to 
wherein the identifying a silent-suffering subset includes performing semi-supervised learning on the mixed set to identify the silent-suffering subset (Paragraph Number [1393] teaches the function learning module 280 is configured to receive the prior measurements 656 and the subsequent measurements 657, and to utilize them in order to learn an aftereffect function. Paragraph Number [1394] teaches the prior measurements 656 may be utilized in various ways by the function learning module 280, which may slightly change what is represented by the aftereffect function.  In one embodiment, a prior measurement of a user is utilized to compute a baseline affective response value for the user.  In this embodiment, values computed by the aftereffect function may be indicative of differences between the subsequent measurements 657 of the at least ten users and baseline affective response values for the at least ten users. Paragraph Number [1410] teaches the personalization module 130 may be utilized to learn personalized aftereffect functions for different users by utilizing profiles of the different users.  Given a profile of a certain user, the personalization module 130 may generate an output indicative of similarities between the profile of the certain user and the profiles from among the profiles 504 of the at least ten users.  Utilizing this output, the function learning module 280 may select and/or weight measurements from among the prior measurements 656 and the subsequent measurements 657, in order to learn an aftereffect function personalized for the certain user).
As per claims 6, 13, and 20, Frank teaches each of the limitations of claims 1, 8, and 15. 

wherein the actions by the entity towards the silent sufferers is selected from a group consisting of refunds, discount offers, coupons, customer service contact, and combination thereof (Paragraph Number [2981] teaches the alert module 184 may be utilized to issue notifications when a score computed for the experience indicates that people who recently had the experience did not enjoy it (when it was previously enjoyed), which may serve as warning that something is wrong with the experience.  Such notifications may be useful for various applications such as selecting what clubs, parties, and/or stores to go to, based on measurements of affective response of people that are there (or have recently been there). Paragraph Number [0491] teaches the example of customer service contact: For example, monitoring guest in a casino may yield an indication that at a certain area (e.g., the bar area) people's satisfaction has greatly decreased.  In this example, there may be various reasons for the dissatisfaction: slow service, the area may be crowded (too many people at the bar), or the music may be inappropriate for the crowd.  If the casino staff become aware of the problem within a short time, they may take steps to improve the customers' experience, such as send more service providers (or free drinks), open another room where people can sit and drink, or change the music to improve the ambiance).
As per claims 7 and 14, Frank teaches each of the limitations of claims 1 and 8. 
In addition, Frank teaches:
wherein the data regarding customers includes fields with historical data of the customer relationship with the entity, the fields are selected from a group consisting of gross merchandise volume bought item count, purchasing days bad buying experience history, delayed delivery of orders, spend capacity, transaction details, purchase data, item price, category seasonality, condition, quantity, shipping methods, returns, contact frequency and engagement, e-commerce behaviors, browse history, bid history, offer history, watch history, message history, cart history, wish list, search history, demographics, and acquisition channel (Paragraph Number [0247] teaches a score, ranking, and/or function parameters are computed based on measurements of affective response, it means that the score, ranking, and/or function parameters have their value set based on the measurements and possibly other measurements of affective response and/or other types of data.  For example, a score computed based on a measurement of affective response may also be computed based on other data that is used to set the value of the score (e.g., a manual rating, data derived from semantic analysis of a communication, and/or a demographic statistic of a user).  Additionally, computing the score may be based on a value computed from a previous measurement of the user (e.g., a baseline affective response value described further below). Paragraph Number [0302] teaches the crowd-based results generated in some embodiments described in this disclosure may be personalized results.  That is, the same set of measurements of affective response may be used to generate, for different users, scores, rankings, alerts, and/or function parameters that are different.  The personalization module 130 is utilized in order to generate personalized crowd-based results).

Conclusion
Applicant’s arguments filed 4/16/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 4/16/2021, pgs. 11). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations or to further implement abstract concepts that further organize human activities (i.e. humans completing tasks). The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. (Such as sending data over a network, executing computer instructions, and storing data in a memory). The claims are not directed towards the technology, but are instead directed towards the overarching abstract concepts and in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims nor do the claims recite significantly more than the underlying abstract concepts. 
Applicant argues that the previously cited references do not teach that the analysis of communications specifically relate to “customers of an entity,” “unclassified customers of an entity,” and “silent sufferers… have had one or more BCEs with the entity that likely caused a lesser or terminated customer relationship with the entity.” (See Applicant’s Remarks, 
Paragraph Number [2623] teaches measurements of affective response of a user may provide information about what experience the user is having.  The measurements of affective response may provide a time series of values (data regarding silent sufferers), which may include certain patterns that can be compared with previously recorded patterns corresponding to known experiences (Data regarding non-silent sufferers). Paragraph Number [1393] teaches the function learning module 280 is configured to receive the prior measurements 656 and the subsequent measurements 657, and to utilize them in order to learn an aftereffect function (Dara regarding non-silent sufferers). Paragraph Number [1410] teaches the personalization module 130 may be utilized to learn personalized aftereffect functions for different users by utilizing profiles of the different users.  Given a profile of a certain user, the personalization module 130 may generate an output indicative of similarities between the profile of the certain user (silent sufferer) and the profiles from among the profiles 504 of the at least ten users (non-silent sufferer).  Utilizing this output, the function learning module 280 may select and/or weight measurements from among the prior measurements 656 and the subsequent measurements 657, in order to learn an aftereffect function personalized for the certain user. Paragraph Number [2890] teaches determine the significance level for a hypothesis based on a ratio between a first set of values comprising the first value corresponding to each of the measurements, and a second set of values comprising the second value corresponding to each of the measurements. The greater the value of the ratio, the more the score will indicate that the hypothesis is true and that the measurements of the users represent a positive affective response to the experience (determining if the particular silent sufferer had a positive or negative experience). However, if the measurements were not positive, it is likely that the ratio will be negative and/or small, representing that the hypothesis should be rejected in favor of a competing hypothesis that states that the users had a non-positive affective response to the experience (determining if the particular silent sufferer had a positive or negative experience).
As indicated in the above citations from Frank, Examiner asserts that the Frank reference anticipates the present invention in that Frank teaches determining relationships between silent and non-silent sufferers and comparing behaviors between the sufferers to determine if the experience the silent sufferers are having is a positive or negative experience. Examiner has highlighted sections of the above citations and added parenthetical explanations to indicate exactly which sections Examiner has relied on. Accordingly, Examiner asserts that the Frank reference teaches “customers of an entity,” “unclassified customers of an entity,” and “silent sufferers… have had one or more BCEs with the entity that likely caused a lesser or terminated customer relationship with the entity.” Examiner is not persuaded by the distinctions Applicant is attempting to make.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624